Title: Orders to Major General Benjamin Lincoln, 7 October 1776
From: Washington, George
To: Lincoln, Benjamin



Sir.
[Headquarters, Harlem Heights, 7 October 1776]

As I am credibly inform’d that the inhabitants along the Sound carry on a frequent communication with the Enemy on Long Island, you are hereby instructed to collect all the boats, & other small craft on the sound, from Horse Neck downwards to any extent you shall think proper, & convey them to any place you shall concieve to be most convenient. Givn under my hand at Head Quarters this 7th Octob. 1776.

Go: Washington

